Citation Nr: 1140085	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-36 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for chronic lumbar strain with degenerative disc disease, for the period prior to August 29, 2008.

2.  Entitlement to a rating in excess of 40 percent for chronic lumbar strain with degenerative disc disease, for the period from August 29, 2008.

3.  Entitlement to an initial rating in excess of 20 percent for right leg radiculopathy.

4.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain disorder. 

5.  Entitlement to an initial rating in excess of 10 percent for left hip trochanteric bursitis.

6.  Entitlement to an initial rating in excess of 10 percent for right hip trochanteric bursitis.

7.  Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound to the right leg with incomplete tibial nerve injury. 

8.  Entitlement to service connection for left ear hearing loss.

9.  Entitlement to service connection for right ear hearing loss.     


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ebaugh


INTRODUCTION

The Veteran served on active duty from July 1989 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and May 2007 rating decisions of the RO in Portland, Oregon.

The Veteran appeared at a travel board hearing before the undersigned in March 2011.  A transcript of the proceeding is of record. 

As an initial matter, the Veteran has raised the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, and the claim was granted in August 2010.  

While the claim for an increased initial rating for the lumbar spine has been on appeal, the RO increased the disability rating to 40 percent, effective in August 2008, the date of the VA examination.  Even though the claim was still on appeal the Veteran filed a notice of disagreement with the effective date for the 40 percent rating.  Ultimately, the RO certified the issue of an earlier effective date to the Board in addition to the increased rating claim.  As an appeal for the issue was already underway, the Board has recharacterized the earlier effective date issue as a claim for a higher initial rating prior to August 2008.   

Further, the Board observes that as part of the Veteran's claim for an increased rating regarding his lumbar spine disability, the Veteran's claim for an increased rating for right leg radiculopathy is part of the claim.  Notably, while the claim was on appeal, the Veteran filed a separate claim for service connection for right leg radiculopathy that was granted in August 2010.  A 20 percent disabling was assigned, effective from February 2008.  As this grant of the separate rating was still part of the increased rating claim, and was not a total rating, the claim remains on appeal and as such is addressed herein. 

The issues of entitlement to an initial rating in excess of 20 percent for right leg radiculopathy, entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound to the right leg with incomplete tibial nerve injury, and service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


(CONTINUED NEXT PAGE)



FINDINGS OF FACT

1.  For the period prior to August 29, 2008, the Veteran's lumbar spine disability did not result in forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or any incapacitating episodes.  

2.  For the period from August 29, 2008, the Veteran's lumbar spine disability does not result in unfavorable ankylosis of the entire thoracolumbar spine or any incapacitating episodes.   

3.  For the entire period on appeal, the Veteran's right knee disability has been productive of pain and functional limitation of motion including flexion to 35 degrees and extension to 10 degrees with no evidence of instability. 

4.  For the entire period on appeal, the Veteran's right and left hip disabilities has result in limitation of extension 5 degrees and limitation of flexion to 35 degrees with pain; however, ankylosis, limitation of thigh flexion to 30 degrees or less, limitation of abduction of the thigh with motion lost beyond 10 degrees, flail joint, or malunion of the femur, on either side, have not been not shown.

5.  The evidence does not support a current diagnosis of left ear hearing loss for VA purposes. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for chronic lumbar strain with degenerative disc disease, for the period prior to August 29, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for a rating in excess of 40 percent for chronic lumbar strain with degenerative disc disease, for the period from August 29, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2011).

3.  The criteria for an initial disability rating in excess of 10 percent for limitation of extension of the right knee have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

4.  The criteria for a separate compensable rating for limitation of flexion of the right knee have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

5.  The criteria for an initial disability rating in excess of 10 percent for left hip trochanteric bursitis have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5252 (2011).

6.  The criteria for a separate compensable rating for limitation of extension of the left hip have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2011).

7.  The criteria for an initial disability rating in excess of 10 percent for right hip trochanteric bursitis have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5252 (2011).

8.  The criteria for a separate compensable rating for limitation of extension of the right hip have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2011).

9.  A left ear hearing loss disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the issue of service connection for a left ear hearing loss disorder, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  


Regarding the claim for increased ratings, the Veteran's claims arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  

Further, the Veteran underwent VA examinations as follows: January 2007 (left ear hearing loss), April 2007 (joints and spine), August 2008 (joints and spine), March 2009 (joints, spine, gunshot wound residuals), and June 2010 (spine and peripheral nerves).  The Board acknowledges that in the remand section below, the January 2007 examination is deemed inadequate because the examiner did not provide a nexus opinion regarding a relationship between right ear hearing loss and service.  The Board observes that similarly, no nexus opinion for the left ear hearing loss was provided.  However, with respect to both ears, the Board finds the examination adequate for the purpose of obtaining hearing acuity results.  As neither the puretone test nor the speech recognition scores demonstrated left ear hearing loss for VA purposes, the Board finds that there is no prejudice to the Veteran for the lack of nexus opinion regarding the claim for a left ear hearing loss disorder.  

Regarding the April 2007 joints examination, the Veteran maintains that this examination did not accurately reflect his level of disability because he was under the influence of pain medication when he was examined.  Careful review of the April 2007 joints examination report indicates that the Veteran made no mention of pain.  As such, the Board finds that his claim to have been on pain medication is plausible and the resulting measurements and opinions contained in the examination report were not based on an accurate disability picture.  The Board will not consider the April 2007 examination report in its decisions. 

The Veteran also contends that all of his examinations were done while on pain medication and are thereby an inaccurate assessment of his level of disability.  The Board finds this statement is not credible.  The remaining examination reports indicate findings of pain.  In fact, the March 2009 examination report indicated that the Veteran was in so much pain that he was crying during the examination when he bent over.  The August 2008 similarly took the Veteran's complaints of pain into account when discussing range of motion findings and functional limitation.  Therefore, the Veteran's statement that he was too heavily medicated for his limitation of motion and pain to be adequately measured is not credible. 

Notwithstanding the Veteran's assertion being overly medicated, the Board finds that the August 2008, March 2009, and June 2010 VA examination reports to be thorough and adequate upon which to base a decision with regard to his claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant facts.  

Further, new examinations are not warranted as there is no objective evidence indicating that there has been a material change in the severity of his disabilities since the June 2010 VA examination (spine and right leg) or the March 2009 VA examination (right knee and hips).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

In the present case, the Veteran claims higher ratings for his disabilities of the lumbar spine, right knee, and right and left hips.  Service connection was initially granted for the lumbar spine, right knee, and right and left hips in May 2007.  While the claims have been on appeal, in October 2008, the Veteran's lumbar spine disability rating was staged, with a 20 percent rating prior to August 2008 and a 40 percent rating from August 2008.  Additionally, while still on appeal, a separate rating for right leg radiculopathy was granted and rated as 20 percent disabling.  The separate rating for radiculopathy is addressed in the Remand section below.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).

The Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Lumbar Spine

Historically, service connection for the Veteran's lumbar spine disability was established in a May 2007 rating decision with an effective date from April 2006. A 10 percent disability rating was assigned.  The Veteran disagreed with the initial rating and in July 2008, the RO increased his disability rating to 20 percent rating, with an effective date in April 2006.  Following the issuance of a statement of the case (SOC), the Veteran filed a substantive appeal, indicating his desire to continue to appeal the disability rating.  While the claim was on appeal, the Veteran underwent a VA examination in August 2008.  Following the VA examination, the RO increased his rating to 40 percent, effective in August 2008, the date of the VA examination.  

Throughout both periods on appeal, the Veteran's service-connected lumbar spine disability has been rated by the RO under the provisions of Diagnostic Code 5243 for intervertebral disc syndrome.   

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In order to warrant a rating in excess of 20 percent, the Veteran must show the following. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (1) instructs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating intervertebral disc syndrome (Diagnostic Code 5243), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  A 40 percent disability rating is assigned for intervertebral disc syndrome if incapacitating episodes have a total duration of at least 4 weeks during the past 12 months.  A 60 percent disability rating is assigned for intervertebral disc syndrome if incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

The Board has reviewed the evidence of record and finds that the weight of evidence does not support the next-higher 40 percent rating for the period prior to August 2008, or the next higher 60 percent rating for the period from August 2008.  In reaching its conclusion, the Board has considered the Veteran's VA outpatient treatment records, private treatment records, statements by the Veteran, his co-worker, his university faculty member, as well as the August 2008, March 2009, and June 2010 VA examination reports.  As noted above, the Veteran also underwent a VA examination in April 2007 but the Board has found that those ranges of motion findings were inadequate upon which to base a decision as the Veteran was heavily medicated at the time. 

During both periods on appeal, the Veteran used prescription pain medication to control his pain.  He also tried non-steroid anti-inflammatory drugs (NSAIDS) for pain relief but stopped consumption due to gastrointestinal side effects.  He also stopped one of his prescription pain killers due to nausea.  

a. Period Prior to August 2008

For the period prior to August 2008, VA outpatient treatment records and private treatment records do not contain specific range of motion findings.  As noted above, the Veteran underwent a VA examination in April 2007 but was heavily medicated at the time and therefore, the range of motion findings recorded at that time are not adequate findings upon which to base an opinion.  

The Board has reviewed private chiropractic treatment records that indicate complaints of pain as well as spinal adjustments, blocking, and 15-minute mechanical intersegmental traction therapy on the cervical, thoracic, and lumbar spine.  No range of motion findings were reported.  It was only noted that the Veteran experienced a decreased in his active range of motion.  No reference was made to any period of incapacitating episodes.  The private chiropractic records include the results of infrared testing.  However, the clinical significance, if any, was not discussed or explained. 

The Board has also considered the Veteran's reports that he had to quit his job in May 2008 because he could no longer do the physical labor required.  See March 2009 VA examination report. 

Despite the complaints of pain and objective evidence of the lumbar spine disability, as the foregoing records do not show forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes have a total duration of at least 4 weeks during the past 12 months, a 40 percent rating is not warranted.  

Regarding the DeLuca provisions, as noted above, the Board has considered the Veteran's complaints of constant pain and his reports that he treated his flare ups with medication.  However, the Board finds that a higher rating under the DeLuca provisions is not warranted.  There are simply no range of motion studies or objective finding during the applicable period that would give rise to a finding of functional impairment comparable to a limitation of flexion to 30 degrees.  Indeed, by his own report, the Veteran was able to regularly attend classes and/or do homework.  Thus, the Board finds that a higher rating is not warranted under the DeLuca provisions. 



b. Period from August 2008

The Board also finds that a higher rating is not for application for the period from August 2008.  
 
As noted above, in order to warrant a rating in excess of 40 percent, the evidence must demonstrate unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

The August 2008 VA examination revealed no ankylosis of the lumbar spine.  On physical examination, the examiner noted that the Veteran was splinting with his movements and that his movement was not fluid.  His spine alignment was within normal limits.  On palpation, there was exquisite tenderness over the SI joints bilaterally.  There was moderate tenderness at the spinuous processes of L3, L4, L5, and S1 with moderate paraspinal muscle tenderness.  There was also bilateral gluteal tenderness.  Range of motion findings were as follows: forward flexion to 15 degrees, extension to 5 degrees, lateral rotation to 15 degrees bilaterally, lateral flexion to 10 degrees bilaterally.  The Veteran was not able to do repetitive testing.  The VA examiner opined that the Veteran would likely lose an additional 5 to 10 degrees of range of motion with moderate fatigability, weakness, and mild incoordination associated with painful flare-ups.  A complete loss of range of motion due to pain was not indicated, even by analogy.

The Board has also considered the Veteran's August 2008 reports of pain and stiffness in the morning that regularly measures 7.5 out of 10 and can climb to 10 out of 10 during flare-ups.  He also reported that he is able to care for himself with respect to his activities of daily living.  He is able to drive for 20-30 minutes and walk or stand for 10 to 15 minutes.  He did not use any braces, back support, orthotics, or assistive devices at that time.  However, he did report using supportive pillows for sleep.  


Next, the Veteran underwent a VA examination in March 2009.  He reported that his lumbar spine had dramatically worsened in the last four years.  He said that he cannot sit, stand, or walk for very long.  He said that on a good day he could walk one block without problems, and that he could stand or walk up to 3 hours a day but that if he did 4, it increased his pain.  He stated that he was able to spend 30 hours per week doing homework for his Masters program.   He reported flares but that he does not seek treatment at a hospital for flare-ups.  Further, he reported that he had no incapacitating episodes, trauma, injurious episodes, or falls.  

On physical examination, the Veteran had acute spasms.  He was in so much pain that he was crying.  He had forward flexion to 65 degrees but was unable to laterally flex due to spasms.  He could rotate to 10 degrees bilaterally and would not back bend.  The examiner tested three times and all three repetitions were unchanged.  The VA examiner opined that the Veteran would lose between 25 and 30 degrees of his overall range of motion, strength, and coordination due to flares.  As some motion has been shown, ankylosis was not shown at the March 2009 VA examination. 

A February 2010 VA outpatient treatment record indicated complaints of worsening back spasms. 

Next, the Veteran underwent a VA examination in June 2010.  At that time the Veteran reported that he had constant pain measured at 7 out of 10.  He required daily prescription medication and stretching.  His lumbar spine disability limited him to sitting no more than 20 minutes, standing no more than 10 minutes and walking no more than 3/4 mile.  He also reported that he used one cane to ambulate due to his right leg radiculopathy.  He reported that he noticed worsening of his back pain when he twists his back or missteps.  He reported that he had not had any incapacitating episodes of pain as defined by acute signs and symptoms due to intervertebral disc syndrome and that required bed rest by a physician and treatment by a physician.  He reported low back muscle spasms, fatigue, weakness, stiffness and a decrease in range of motion.  

On physical examination, the June 2010 VA examiner noted that the Veteran had an antalgic gait and no kyphosis, lordosis, or scoliosis.  The examiner also noted that the Veteran had spasms on the left and right, guarding on the left and right, and tenderness on the left and right but that he did not have any atrophy or weakness.  Range of motion findings included flexion to 75 degrees, extension from zero to 15 degrees, left and right lateral flexion to 30 degrees bilaterally, and left and right rotation to 30 degrees bilaterally.  There was no objective evidence of pain on active range of motion.  There was, however, objective evidence of pain following repetitive motion but there were no additional limitations after three repetitions of range of motion.  The examiner also noted that the Veteran's back was symmetrical in appearance, he had muscle spasms bilaterally following range of motion testing, he did not have significant tenderness upon palpation of his back but there was guarding.  Also following repetitive testing, the Veteran reported pain and fatigue.  The examiner noted that the Veteran had a decrease in range of motion with a decrease in flexion by 15 degrees (60 degrees) and extension by 15 degrees (0 degrees).  The examiner further noted that although the lumbar spine disability limited all of the Veteran's activities, it did not interfere with bathing, toileting, grooming, dressing or feeding.  The examiner also found that his lumbar spine interfered with his employment to the extent that he should work part-time, take breaks, and have ergonomic equipment.  

The foregoing report and all of the other evidence of record shows that the Veteran retains useful motion of the lumbar spine but with significant functional impairment due to pain.  However, while the June 2010 VA examination determined that the Veteran had decreased motion on repetition and his motion was limited by pain, the evidence does not show that any further limitation due to pain results in it being limited to a sufficient extent to warrant a higher (50) rating. DeLuca v. Brown, 8 Vet. App. 202   (1995).  Indeed, even considering any complaints of weakness, fatigability, or loss of function due to pain, a higher disability evaluation may not be assigned.  See Johnston v. Brown, 10 Vet. App. 80   (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  In order to be entitled to the next-higher 50 percent rating, the evidence must show findings which approximate unfavorable ankylosis of the entire thoracolumbar spine.  The evidence of record in this case does not establish ankylosis or disability comparable therewith.  Therefore, even considering additional functional limitation, there is no basis for assignment of a 50 percent evaluation. 

Additionally, the evidence does not indicate that the Veteran has been prescribed bed rest or experienced any incapacitating episodes of at least 6 weeks during a 12 month period.  Thus, a higher, 60 percent rating for intervertebral disc syndrome (DC 5243) is not warranted for the period from August 2008. 

Lastly, the Board notes that Note 1 to 38 C.F.R. § 4.71a allows the claimant to receive separate compensable ratings for adverse neurological symptomatology associated with his service connected back disorder.  As noted above, the Veteran was granted a 20 percent rating for radiculopathy in December 2010.  An increased rating is addressed in the Remand section below.  

Right Knee

For the entire period on appeal, the Veteran's right knee has been rated as 10 percent disabling.  The Veteran's right knee disability has been evaluated under Diagnostic Code 5099-5261 relevant to limitation of extension of the leg.  The Board observes that normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees. And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5256 provides for the assignment of a 30 percent rating when there is ankylosis in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned when there is extremely unfavorable ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted when there is extremely unfavorable ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted when there is extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.

Diagnostic Code 5258 provides for the assignment of a 20 percent rating when cartilage, semilunar, is dislocated with frequent episodes of "locking," "pain", and effusion into the joint.  

Diagnostic Code 5259 provides for the assignment of a 10 percent rating for removal of symptomatic, cartilage, semilunar.  

Diagnostic Code 5262 provides for a 10 percent disability rating when there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted when there is malunion of the tibia and fibula with a moderate knee or ankle disability.  A 30 percent rating is warranted when there is malunion of the tibia and fibula with a marked knee or ankle disability.  And, a 40 percent rating is warranted when there is nonunion of the tibia and fibula with loose motion requiring a brace.  

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.   If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

On physical examination at the VA examination in August 2008, his active assisted range of motion was zero degrees of extension and 45 degrees of flexion.  The examiner was only able to measure twice due to pain.  Quadriceps and hamstring muscle strength were 4/5.  There was hypersensitivity in the posterior aspect of the knee at the entry point of the gunshot wound.  The reflexes of the patella tendon were 1+. The examination revealed positive crepitus, negative valgus, varus, negative Lachman, negative posterior drawer tests.  The examiner was unable to perform McMurray's maneuver given the Veteran's pain with any range of motion.  

The Veteran also underwent a VA examination in March 2009.  At that time, he denied any locking, clicking, or popping in the knees.  There was no swelling.  On physical examination, he had flexion to 65 degrees and complained that it hurt his back.  His back was so painful that he could not lift his knees.  The examiner also noted that as to passive range of motion, he would only extend to 60 degrees due to back pain.  The examiner found that the Veteran had no instability but that he did have pain to palpation of the peripatellar structures. Varus and valgus stress testing at zero and 30 degrees were attempted but the Veteran guarded and was unable to be tested.  The anterior draw and Lachman's tests were also unable to be tested as he would not relax enough to do those tests.  However, it was noted that he did not wear a knee brace.  His strength was 5/5.  There was no medial or lateral joint line pain.  There was no interarticular effusion on either knee.  His range of motion was attempted three times.  He had flexion to 60 degrees and full extension.  

The Board has also considered VA outpatient treatment records as well as private treatment records.  However, the outpatient treatment records and private treatment records did not contain specific range of motion measurements.  There were also no findings of instability or ankylosis.

As noted above, the Veteran also underwent a VA examination in April 2007.  The Board has found that examination was inadequate for rating purposes as the Veteran's pain medication affected the range of motion findings at that time. Those findings are not considered herein. 

The Veteran has been rated under DC 5261 for limitation of extension even though his limitation has primarily been limitation of flexion.  A 10 percent rating has been assigned.  Under that code, a higher (20 percent) rating is assignable when extension is limited to 15 degrees.  Such has noted been demonstrated.  Indeed, as discussed, the Veteran has demonstrated full extension on both his recent VA examinations.  Nevertheless, for the following reasons, the Board finds that the Veteran is entitled to separate compensable ratings for both extension and flexion for the entire period on appeal. 

In reaching this conclusion, the Board has considered the Veteran's functional limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Following physical examination, both the August 2008 and March 2009 VA examiners opined that the Veteran would lose an additional 5-10 degrees of range of motion with mild weakness, fatigability, and loss of coordination secondary to painful flare-ups.  Applying this functional limitation of motion to limitation to extension, the disability would warrant a compensable rating if extension were limited to 10 degrees.  The criteria for the higher rating (limitation of extension to 15 degrees) is not shown, however.  

Regarding limitation of flexion, the evidence shows that the Veteran had flexion limited to 45 degrees in August 2008 and 60 in March 2009.  Both studies considered his complaints of pain on motion.  Thus, applying the foregoing functional limitation of motion, at most, the Veteran's flexion would be limited to 35 degrees.  Flexion has been limited to at least 45 degrees.  A separate compensable rating, but no higher, is therefore warranted under DC 5260.  A higher rating is not warranted under DC 5260 as flexion has not been shown to be limited to 30 degrees even with the additional limitation of motion on flare-ups. 

As the evidence of record shows that the Veteran retains motion of the right knee.  Ankylosis has therefore not been demonstrated.  The Veteran does not contend otherwise.  As such, the Board concludes that a higher rating under DC 5256 is not warranted.  Further, as the evidence does not indicate that cartilage has been removed, a separate rating under DC 5259 is not warranted.  Similarly, as the evidence does not indicate that cartilage has been dislocated, a rating is not warranted under DC 5258.  

The Board has further considered whether the Veteran is entitled to a higher or separate rating under DC 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, the evidence does not support a finding of instability.  Specifically, both the August 2008 and March 2009 VA examiners noted that there was no evidence of instability.  The VA outpatient treatment records and private treatment records do not indicate a diagnosis of instability.  Neither those records nor the examination reports indicate the Veteran's use of a knee brace.  Therefore, neither a separate compensable rating, nor a rating in excess of 10 percent is warranted under DC 5257.   

Moreover, as the evidence does not support a finding of any malunion of the tibia and fibula, a higher rating is not warranted under DC 5262 for malunion of the tibia and fibula.  

Right and Left Hips

The Veteran is currently assigned 10 percent disability ratings for  right and left hip trochanteric bursitis under Diagnostic Code 5019 (bursitis).

Bursitis is rated analogous to degenerative arthritis under Diagnostic Code 5003. Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003. The general rating schedules for limitation of motion of the hip are 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 and 5253.

Normal range of motion of the hip is to 125 degrees flexion and 45 degrees abduction.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5251, a 10 percent disability rating is warranted for thigh limitation of extension limited to 5 degrees.  

Under DC 5252, a 10 percent disability rating is assigned for limitation of flexion to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; a 30 percent disability rating is assigned for flexion limited to 20 degrees; and a 40 percent disability rating is assigned for flexion limited to 10 degrees.  

Under Diagnostic Code 5253, a 10 percent disability rating is warranted for limitation of rotation of, cannot toe-out more than 15 degrees, affected leg; a 20 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 30 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a.

The Veteran underwent VA examination in August 2008.  He reported pain in his hips and that he can only drive for 20 to 30 minutes before his hips and back start to bother him.  He reported that he does not use any assistive devices to walk but that he does use supportive pillows to sleep.  Regarding all joint pain, his aggravating factors are sitting, standing, walking, stairs, bending, getting in and out of a chair, and the weather.  He also experiences painful flare-ups that result in weakness and loss of coordination.  He reported that he had been tripping a lot.  He reported that it takes approximately 2 1/2 to 3 hours for painful episodes to calm down and that he uses rest, ice, and Biofreeze for relief.  He also takes prescription pain medication.  He reported that he is able to complete daily activities during flare ups but that it takes a long time.  

On physical examination of the hips, the August 2008 VA examiner noted an antalgic gait, bilateral trochanteric tenderness, left greater than right.  The examiner also noted bilateral ischial, IT band, and gluteal tenderness with palpation.  The Veteran had 5 degrees of extension and 45 degrees of flexion bilaterally, with active assisted range of motion.  The examiner was unable to assess other ranges of motion as the Veteran was in too much pain.  The examiner opined that with flare-ups, the Veteran would likely have an additional zero to 5 degrees of loss of range of motion, mild weakness, incoordination, and fatigability.  Such would result in a potential reduction in flexion to 35 degrees and loss of extension.

Muscle testing, at the August 2008 VA examination, was 4/5 with flexion, extension, adduction, abduction, and internal/external rotation.  Regarding neurological findings, there was intact motor function and sensation from T12 through S1.  The examiner was unable to perform Ober's examination due to the Veteran's pain while lying on his hips.  There was mild positive Trendelenburg sign on the right side. 

The Veteran underwent another VA examination in March 2009.  At that time, he did not complain of pain specific to the hips but did report that he cannot sit too long, stand too long, or walk too long.  He reported that ton a good day he can walk one block without any problems, and that he can usually stand or walk up to three hours a day but that if he does more than four, it increases his pain.  He reported that he has flare-ups and does not go to the hospital for treatment of flare-ups.  He also reported that he had no incapacitating episodes, trauma, injurious episodes or falls and that he has a burning sensation on the outside of both hips with no mechanical pain.  He also denied any locking, clicking, popping, or swelling in the hips.  

On physical examination, the March 2009 VA examiner noted that the Veteran was in so much pain due to lumbar spasms, that he was crying while trying to get onto the examination table.  He had tenderness over the greater trochanteric area that reproduced pain with only 90 degrees of flexion at the hips.  Other ranges of motion included abduction of 30 degrees bilaterally, internal rotation to 10 degrees and external rotation to 15 degrees laterally. The examiner opined that the Veteran would lose an additional 5 to 10 degrees of his overall range of motion, strength, coordination, and fatigability associated with repetitive movement flares.   

The Board has also reviewed VA outpatient treatment records, private treatment records, and a June 2010 VA examination report related to other joint disabilities on appeal.  No range of motion studies were conducted.

In short, the competent and probative evidence indicates the Veteran's bilateral hip disability is manifested by complaints of pain and some limitation of motion. 

Limitation of flexion, even considering an additional loss of 10 degrees, would be 35 degrees at worst, bilaterally.  See DeLuca.  Such exceeds the limitation of flexion of 30 degrees or less contemplated by a 20 percent rating under Diagnostic Code 5252.  A higher rating is therefore not warranted.  

However, as discussed, the record shows that the Veteran does experience loss of range of extension of both hips.  He was limited to 5 degrees at his August 2008 examination.  Similarly, although it was not recorded, the March 2009 examination indicated that the Veteran would lose between 5 and 10 degrees of his overall range of motion.  This would equate to a loss of extension to 5 degrees.  Thus, resolving all doubt in his favor, the Board finds that the assignment of separate compensable ratings for loss of extension under DC 5251 is warranted.  Such an action is appropriate as there are separate diagnostic codes for rating loss of flexion and extension.  But see Cullen v. Shinseki, 24 Vet.App. 74, 84 (2010) (Court rejected argument that one disability manifesting in multiple symptoms could receive two separate ratings within a particular diagnostic code).

Next, as neither hip is ankylosed, a higher rating is not warranted under Diagnostic Code 5250.  The evidence also does not show that the Veteran has abduction limited to 10 degrees as contemplated by a 20 percent rating under Diagnostic Code 5253. The March 2009 VA examination report indicated that he had abduction to 30 degrees.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2011). See DeLuca, supra.  As noted above, the Board has considered the August 2008 and March 2009 VA examiners' opinions regarding additional loss of range of motion during flare-ups and applied them to the range of motion findings as described above.  

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the right hip disability under 38 C.F.R. § 4.40 and 4.45. The current 10 percent ratings adequately compensate the Veteran for any functional impairment attributable to his service-connected bilateral hip disabilities.  See 38 C.F.R. §§ 4.41, 4.10 (2011).

Other Considerations

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disabilities, as well as the lay statements of a former co-worker and a faculty member.  The Board acknowledges the Veteran's and his friends' belief that his symptoms are of such severity as to warrant higher ratings for his joint disabilities.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, more probative than the lay assessments of the severity of his disabilities.  See Cartright, 2 Vet. App. at 25.  

Finally, the disabilities do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) (2011).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his joint disabilities could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for these disabilities during the periods of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Service Connection - Left Ear Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Further, certain chronic diseases, including arthritis and other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

38 C.F.R. § 3.385 defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

In the present case, the Veteran underwent a VA-contracted audiological examination in January 2007.  Regarding the left ear, puretone test results were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
10
10
10

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.

Based on the foregoing, the objective evidence of record does not demonstrate a current diagnosis of left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011). 

The Board has considered the Veteran's statements that he currently experiences hearing loss in the left ear.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Board observes that decreased hearing is subjective and the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

However, the Board finds his statements concerning the existence of present left to be without probative value.  He is clearly competent to relate having hearing loss.  Those statements are not sufficient to establish the presence of a hearing loss disability for VA purposes.  Such is determined by the defined audiometric test results.  Those test results (the objective medical evidence) is simply against the finding that the Veteran's hearing loss rises to the level that allows for recognition as a disability under the governing law and regulation.  


The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the claim was filed in April 2006; a clinical diagnosis of left ear hearing loss was not of record at that time nor at any time subsequently since the claim has been pending.  Indeed, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2010).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Based on the foregoing, the Board finds that the criteria for entitlement to service connection for the claimed left ear hearing loss disorder has not been established, either through medical evidence or through the Veteran's lay statements.  The claim for entitlement to service connection for left ear hearing loss must therefore be denied.  

In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

An initial rating in excess of 20 percent for chronic lumbar strain with degenerative disc disease, for the period prior to August 29, 2008, is denied.

A rating in excess of 40 percent for chronic lumbar strain with degenerative disc disease, for the period from August 29, 2008, is denied.

An initial disability rating in excess of 10 percent for limitation of extension of the right knee is denied.

A separate compensable rating for limitation of flexion of the right knee is granted subject to the regulations governing an award of monetary compensation.  

An initial disability rating in excess of 10 percent for left hip trochanteric bursitis is denied.

A separate compensable rating for limitation of extension of the left hip is granted, subject to the regulations governing an award of monetary compensation.  

An initial disability rating in excess of 10 percent for right hip trochanteric bursitis is denied.

A separate compensable rating for limitation of extension of the right hip is granted, subject to the regulations governing an award of monetary compensation.  
  
Service connection for a left ear hearing loss disorder is denied. 


REMAND

Regarding the claims of entitlement to an initial rating in excess of 20 percent for right leg radiculopathy, entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound to the right leg with incomplete tibial nerve injury, and service connection for right ear hearing loss, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the Veteran's claim for service connection of right ear hearing loss, a current diagnosis of hearing loss was shown by the speech recognition score at the January 2007 VA-contracted audiological examination.  The score was 92%.  38 C.F.R. § 3.385 defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

In this case, the Veteran's hearing loss frequencies did not meet the requirements to be considered as a hearing loss disability under the regulation, but his speech recognition score did.  

Additionally, the January 2007 VA-contracted examination report indicated that the Veteran was exposed to noise in service such that his complaints of tinnitus were deemed to be related to service.  Indeed, he was granted service connection for tinnitus in February 2007.  Nevertheless, the January 2007 VA-contracted examiner did not opine as to whether the Veteran's right ear hearing loss was related to noise exposure in service.  Therefore, the Board finds that another VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See Barr, 21 Vet. App. at 312.

Upon consideration of whether a relationship exists between the Veteran's service and his right ear hearing loss, the examiner should consider the Veteran's statements that when he sustained a gunshot wound to his leg in December 1992, he was in close proximity to the weapon that was fired.  He offered sworn testimony before the Board that the (accidental) shooter was directly behind him when the gun fired and that he was not wearing hearing protection at the time.  Transcript (T.) page 16. 

Additionally, the examiner should consider the Veteran's military occupational specialty that he was an avionic mechanic and fire support person. 

Regarding the Veteran's claims for entitlement to an initial rating in excess of 20 percent for right leg radiculopathy and entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound to the right leg with incomplete tibial nerve injury, a VA examination and opinion is required to properly evaluate the claims.  Specifically, as the Veteran has two disabilities of the right leg (sciatic and tibial nerve involvement), and himself has attributed his symptoms to both disabilities (See T. page 5), a medical opinion is required to address which symptoms are due to the corresponding disability so that the Veteran's disability ratings are not pyramided. 

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  

Lastly, in order to ensure that all of the pertinent treatment records are of record, any outstanding VA outpatient treatment records should be obtained. 

(CONTINUED NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1. Obtain VA outpatient treatment records from the VA medical center in Portland, Oregon for the period from February 2010 to the present. 

2. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of his current right ear hearing loss disorder.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should consider the Veteran's sworn testimony that when he sustained a gunshot wound to his right leg in December 1992, he was in close proximity to the weapon that was fired and he was not wearing hearing protection.  Further, the examiner should consider the Veteran's military occupational specialties including avionic mechanics and fire support. 

The examiner should render an opinion as to the nature of any current right ear hearing loss disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right ear hearing loss had its onset in or is related to service.  The rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.


3. Schedule the Veteran for an appropriate VA examination to evaluate his right leg disabilities including right leg radiculopathy as well as residuals of a gunshot wound.  The examiner should specify all of the Veteran's symptomatology as it relates to sciatic nerve and tibial nerve, or any other nerve found to be affected by the disabilities.  The examiner should relate the symptoms to the specific disability of which the symptoms are a product.  

The rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

4. The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and
that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Thereafter, the RO should re-adjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


